McGrath, O. J.
This is certiorari to review the action of certain boards of school inspectors of the townships of Benton and Grant in attempting to alter the boundaries *635of a fractional school-district. The records of the meeting, returned here, do not contain any evidence that proof was-made of the posting of the notice of the meeting; and the-only notice appearing, if any was posted, was signed by the clerk of Benton township only.
.The statute requires that, in case of a proposed alteration of a fractional district, the notice shall be given by the clerk of each interested township, and that it shall be-posted in each of such townships. 3^ How. Stat. § 5040. The statutory requirement is jurisdictional, and proof of posting such notice should be filed with the clerk of the-joint board before any action is taken. Coulter v. School Inspectors, 59 Mich. 391; School-District No. 3 v. School-District No. 1, 63 Id. 51; Fractional School-District v. School Inspectors, 63 Id. 611; Fractional School-District v. Metcalf, 93 Id. 497. It appears by an amended return-that no further proceedings have been taken to carry into-effect the action here complained of.
The proceedings must be quashed and held for naught,, with costs to petitioner.
The other Justices concurred.